          Case 1:19-cv-01292-STV Document 5 Filed 05/06/19 USDC Colorado Page 1 of 1


                                   UNITED STATES COURT OF APPEALS
                                                TENTH CIRCUIT
                                       BYRON WHITE UNITED STATES COURTHOUSE
                                                 1823 STOUT STREET
                                          DENVER, COLORADO 80257




DAVID M. EBEL                                                                           (303) 844-3800
  JUDGE                                                                               FAX: (303) 844-4541
                                                                                David_M_Ebel@ca10.uscourts.gov

                                               May 6, 2019




          TO:         Jeffrey P. Colwell, Clerk
                      Attn: Senior Judge Team

          FROM:       Judge David M. Ebel

          RE:         Civil Action No. 19-cv-01292-DME
                      Lightwire, LLC v. The Zerocoin Electric Coin Company

                Exercising my prerogative as a senior judge, I request that this case be
          reassigned.




          DME/jd
